Case: 2:19-cv-00117-WOB-CJS Doc #: 50-7 Filed: 10/15/19 Page: 1 of 4 - Page ID#: 681




                             TJNITED STATES DISTRICT' CdTJRT
                        FOB 'X'~ EASTERN DIS'~'~RICT OF KENTUCKY
                          NORTHERN D~SYUN AT COVINGTON

     JOHN' DOES 1 THROLTGS~ 10,
                                                         c~~ rr4. a:19-cv-OQ117-WOB-CJ'S
                         Plaintiffs,                     Judge VJillxaxn O. Bertelsman

     v.                                                  Magistra#e Judge Candace 7. Smith


     DEBORA~S HAALAND, et al.,                           FILED ~~,ECTRQIVICALLY

                         Defendants.                     DECLARA'Z'~QN Off' MAGGIE
                                                         HABERMAN XN SUPPORT ~F HER
                                                         M4TIarN 'xd ~]ISMISS FOR LACK
                                                         OF PERSONAL ~T~SbICTIOI~'


          Y, Maggie Haberman, state as :follows pursuant to 2$ 'U.S.C. § 1746:

     1.   I am Over eighteen years of age mnd make this declaration upon my personal knowledge.

     2.   I have been named as a defendant in this action. I rnake this dec~~ration in support of the

          motion to diszx~iss me from this lawsuit due to a lack of personal jurisdiction in this Court.

     3.   I am a jo►u~nalist. Since 2015, I have been ez~aployed by The New York Tinges, a national

          newspaper. I aru currently a White House cozxespondent for The New York limes.

     4.   I have lived im Brooklyn, New York since 2005. T intend to live there far the ~'ozeseeable

          future.

     5.   I work prizz~,arily at the oft"ices of The New ~Yazk Times in New Yark. I travel to

          Washington, ]77.C, several times a month for wox~C.

     6.   I have a New York State driver's license. X am registered to vote in New Xor~C. Z file my

          income taxes in New York
Case: 2:19-cv-00117-WOB-CJS Doc #: 50-7 Filed: 10/15/19 Page: 2 of 4 - Page ID#: 682




      7.   I have never resided in Kentucky. Z have never been employed ~z~ Kentucky, owned any

           real oz personal ~rapez~ty in Kentucky, held a Kentucky driver's license, been registered

           to vote in Kentucky, ar filed income taxes in Kentucky,

      &.   As best as I t~ecall, Y have been x~, Kentucky only once, whin I covered ~e vice-

           presidential debate between then-candidates Jae Bider and Paul Ryan in 2012 at Centre

           College in D~nv~i~~e, ~Centucky.

      9.   I understand that the amended complaint in this case alleges that two tweets Y posted on

           T~vitter on J~z~.uary T 9, 2019 defamed ~~aintiffs. The challenged statements appeared on

           my'~wxtter page:

           htCns://twitter.corn/mag~ieNYT?red' src=twsrc%~~~o0~1~%7Ctvvcamp%SLsern%7Ctw                 /oSEau

           Char. Like the other tweets posted on my 'Twitter page, the tweets at issue in Plaintiffs'

           amended comp~aznt were available to a national, and, in fact, a global audience.

     10.   The tweets at issue coznmente~ on a widely reported incident that took pace outside the

           Lincoln Memorial in Washi~zgkon, I?.C. in January 2019.

     11.   The challenged tweets were made to a nationwide audience and were not specifically

           directed toward an, audience in Kentucky. The tweets were intended to comment on an

           incident o~nationu+~de ~~.terest to a nationwide audience,

     12.   T wrote the challenged tweets in, 13rovklyn, New York and posted them an2ine from

           Brooklyn, New'S~ox~c.

     13.   I did not intez~vi~w any sources in Kentucky to Create or post the challenged tweets.

     14.   I did nvr ~trarasact any business in Kentucky in relat~ozz to the challcn~ed tweets,

     15.   I did not visit Kentucky to create or post the chall~n~ed tweets.




     2
Case: 2:19-cv-00117-WOB-CJS Doc #: 50-7 Filed: 10/15/19 Page: 3 of 4 - Page ID#: 683




     1~.    I did not x►aake any phone calls to anyone in I~entucky to czeate or post the challenged

            tweets.

     17.    I did not contract to supply se~ces or things in Kentuck}+ in relation to the challenged

            tvcreets. ~~ fact, I have never contracted to supply services or things in Kentucky.

     X $.   I have never regularly done or so~~cited business, engaged in a persistent course of

            conduct, or derived substantial revenue from goods used ar consumed, or services

            rendered, in Kentucky.



            T declare under peAalty of perjury undez~ the laws of the United States of America that the

            ~ozegaing is true and correct. Executed on pctober ~ 2019.




                                                                                  ;-
                                                  Maggie Haberman




    3
Case: 2:19-cv-00117-WOB-CJS Doc #: 50-7 Filed: 10/15/19 Page: 4 of 4 - Page ID#: 684




                                   CERTIFICATE OF SERVICE

           I hereby certify that on October 15, 2019, a copy of the foregoing document was filed

  electronically. Service of this filing will be made on all ECF-registered parties by operation of the

  Court’s electronic filing system. Copies of the of the foregoing document have been served via

  U.S. mail, postage prepaid, to the following non-ECF parties:



    Matthew John Dowd (via U.S. Mail)            Ana Violeta Navarro Flores (via U.S. Mail)
    307 W. Monroe Street                         2907 Columbus Blvd.
    Austin, TX 78704-3023                        Coral Gables, FL 33134

    Pro Se Defendant                             Pro Se Defendant

    Reza Aslan (via U.S. Mail)                   Jeffrey Shaun King (via U.S. Mail)
    1954 Pinehurst Road                          214 Duffield Street
    Los Angeles, CA 90068-3730                   Brooklyn, NY 11201-5339

    Pro Se Defendant                             Pro Se Defendant


                                                /s/ Monica L. Dias
                                                Frost Brown Todd LLC (89173)
                                                Counsel for Defendant Maggie Haberman




  0126193.0723884 4826-4188-0488

                                                   4
